                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MISTY DANIELLE BROWN,                              Case No. 19-cv-05797-JSC
                                                       Plaintiff,
                                   8
                                                                                           ORDER RE: DEFENDANT’S
                                                v.                                         ADMINISTRATIVE MOTION TO
                                   9
                                                                                           STAY INITIAL DISCOVERY
                                  10    MEGAN BRENNAN,                                     PROTOCOLS
                                                       Defendant.                          Re: Dkt. No. 30
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Defendant’s administrative motion to stay the parties’

                                  14   obligation to comply with the initial discovery protocols of General Order 71, (Dkt. No. 30), and

                                  15   Plaintiff’s opposition, (Dkt. No. 32). Upon review of the parties’ submissions, Defendant’s

                                  16   motion is granted in part and denied in part. Defendant shall produce to Plaintiff the documents

                                  17   described in General Order 71, Part 2(2)(c)(d)(e). Defendant’s concerns about not understanding

                                  18   the parameters of Plaintiff’s claims do not apply to these documents, which relate to Plaintiff’s

                                  19   employment. The Court stays Defendant’s obligation to produce the remaining documents and

                                  20   information pending resolution of Defendant’s motion to dismiss, (Dkt. No. 20).

                                  21          Plaintiff shall produce to Defendant the documents requested by General Order 71 Part

                                  22   1(2)(a) & (b) and the information requested by Part 1(3)(a) as production of such documents and

                                  23   information should enable Defendant to better understand the parameters of Plaintiff’s claims.

                                  24   Plaintiff may, but is not required to, produce the remaining documents and information pending

                                  25   resolution of Defendant’s motion to dismiss.

                                  26          The deadline for producing the documents/information is extended to January 27, 2020.

                                  27   //

                                  28   //
                                   1          This Order disposes of Docket No. 30.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 16, 2020

                                   4
                                                                                          JACQUELINE SCOTT CORLEY
                                   5                                                      United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MISTY DANIELLE BROWN,
                                   7                                                        Case No. 19-cv-05797-JSC
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        MEGAN BRENNAN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on January 16, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Misty Danielle Brown
                                       51 Fairway Drive
                                  20   South San Francisco, CA 94080
                                  21

                                  22
                                       Dated: January 16, 2020
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          3
